In our opinion we stated that "officers observed appellant inCrosbyton acting in such a way as caused the officers to follow him and a companion when they later drove out of town." In the motion for rehearing our attention is called to the fact that the statement is inaccurate. The officers did not observe appellant and his companion in Crosbyton but at a dance at what was called the "Randolph Farm" in Crosby County. With the exception mentioned the statement as to the facts is substantially correct.
In this motion for rehearing appellant urges that we were in error in holding admissible evidence regarding certain broken bottles and a bottle of whisky other than the one the officer saw appellant throw from his car. Of course, if these bottles that were broken by being run over by the sheriff's car and the other unbroken bottle were placed at that point by parties other than appellant the admission of this testimony would be erroneous and hurtful. An examination of the statement of facts does not lead us to the conclusion that anyone but appellant was responsible for their presence. In trying to escape from the pursuit of the officers appellant made a wide turn in the cotton patch with his car and the sheriff saw him throw one bottle of whisky from the car while making this turn. The sheriff drove back to the cotton patch and at the point where appellant made his turn the officer found the bottle appellant threw from the car and also the other unbroken bottle; as he drove up to the point the sheriff's car wheel broke two other bottles which had contained whisky. There is no evidence in the record which would indicate that the bottles came from any other car than that of appellant.
The motion for rehearing is overruled.
Overruled.